Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 04/22/2019.  Claims 1-4, 6-11, 15-16 and 18-20 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims  1 and 17 are objected to because of the following informalities: 

Claim 1, line 4 recites “; an” it should be changed to “; and”. Appropriate correction is required.

Claim 17, line 24 recites “protection limit [V1MIN1] while” it should be changed to “protection limit



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-4, 6, 8-9, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. No. 2012/0113689 A1).

Regarding claim 1, Chen et al. (e.g. see Figs. 8-16) discloses “A primary controller (e.g. Fig. 1, see 1), for a power converter, comprising: a switch driver circuit (e.g. Fig. 1, see 15 and 25), configured to control an operating state of a first coil (P1) of a transformer (T1) for a power converter such that a second coil (S1) of the transformer provides an output voltage (Vo) within a given voltage range; an a current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) configured to: receive a feedback signal (FB); and generate a modified feedback signal (bur); wherein, the switch driver circuit (e.g. Fig. 1, see 15 and 25) is further configured to: receive the modified feedback signal (bur); and based on the modified feedback signal (bur), control operating states of the first coil (P1) for a next switching cycle for the power converter”.

Regarding claim 3, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) is further configured to: determine whether an output current, communicated in the feedback signal (communicated in the FB signal), for a current switching cycle exceeds a first current limit for the power converter (e.g. Figs. 1 and 4, see 23 and 17)”.

Regarding claim 4, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) is further configured to: determine a low dominant signal by selecting a lesser of an output current, communicated in the feedback signal (communicated in the FB signal), and a first current limit (IS); determine the modified feedback signal (bur) by selecting a greater of the low dominant signal and one of: a first protection limit (Vth_1); and a second protection limit (Vth_2)”.

Regarding claim 6, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) is further configured to: receive the feedback signal (FB) from a secondary side of the power converter (e.g. Fig. 1, see Ro1, R02, 19, FB, 17 and 23); receive an applied voltage (e.g. Fig. 4, see Vreg) signal from a primary side of the power converter (23 is in the primary side of the power converter); and modify the feedback signal (FB) based on the applied voltage signal (e.g. Fig. 4, see FB. Vreg, 231 and bur)”.
Regarding claim 8, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) comprises: a first resistor (e.g. Fig. 4, see R1-R3), having a first resistance; and wherein the current controller is further configured to: receive an applied voltage signal (Vreg); based on the first resistance, modify the applied voltage signal to provide a modified applied voltage signal (e.g. Fig. 4, see Vreg, R1-R3, SW1 and SW2); and modify the feedback signal (FB) based on the modified applied voltage signal to provide a first modified feedback signal (see input to the non-inverting terminal (+) of 231)”.

Regarding claim 9, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the first resistance is adjustable (e.g. Fig. 4, see R1-R3, SW1 and SW2); and wherein the current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) is further configured to: adjust the first resistance to adjust the output voltage provided during a powered mode for the power converter (see Fig. 4)”.

Regarding claim 11, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) further comprises: a low voltage dominant bypass circuit configured to: receive the first modified feedback signal (see input to the non-inverting terminal (+) of 231); receive a first current limit (see input to the inverting terminal (-) of 231); compare the first modified feedback signal with the first current limit (e.g. Fig. 4, see 231); and select and output as a low dominant signal a lesser of the first modified feedback signal and the first current limit (see Fig. 4)”.


Regarding method claim 20; claim 20 comprises substantially same subject matter as in the recited apparatus claims 1-4, 6-11, 15-16 and 18-19, therefore method claim 20 is also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-4, 6-11, 15-16 and 18-19. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Pub. No. 2012/0113689 A1)

Regarding claim 2, Chen et al. (e.g. see Figs. 8-16) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein, during a standby mode for the power converter, the given voltage range is between three and seven volts”. However, having, during a standby mode for the power converter, the given voltage range being between three and seven volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have, during a standby mode for the power converter, the given voltage range being between three and seven volts for the purpose of having a low variable voltage range used for stxandard USBs, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7, 10, 15-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Pub. No. 2012/0113689 A1) in view of  Hsu et al. (U.S. Pub. No. 2016/0241150 A1).

Regarding claim 7, Chen et al. (e.g. see Figs. 8-16) discloses “wherein the transformer includes a third coil (e.g. Fig.1 , see T1 and P2); wherein the feedback signal is representative of the output voltage (e.g. Fig.1 , see FB, R01, R02, 19 and Vo)”. Chen et al. does not appear to explicitly disclose “wherein, during a current switching cycle for the power converter, the applied voltage signal is induced in the third coil and is representative of a primary current through the first coil”. However, Hsu et al. shows “wherein, during a current switching cycle for the power converter, the applied voltage signal is induced in the third coil and is representative of a primary current through the first coil (Hsu et al., e.g. Figs. 1-2, see NA and VCC)”. Having the applied voltage signal being induced in the third coil and is representative of a primary current through the first coil as taught by Hsu et al. in the power converter of Chen et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the applied voltage signal being induced in the third coil and is representative of a primary current through the first coil as taught by Hsu et al. in the power converter of Chen et al. for the purpose of enhancing the power efficiency of the power converter via having an accurate modified feedback signal. Also for the purpose of making the power converter more widely usable.

Regarding claim 10, Chen et al. (e.g. see Figs. 8-16) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 8, except for “wherein the current controller is further configured to: scale the first modified feedback signal to generate a scaled feedback signal”. However, Hsu et al. shows “wherein the current controller is further configured to: scale the first modified feedback signal to generate a scaled feedback signal (Hsu et al., e.g. Fig. 2, see FB, 140 and VB)”. Scaling the first modified feedback signal to generate a scaled feedback signal as taught by Hsu et al. in the power converter of Chen et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to scale the first modified feedback signal to generate a scaled feedback signal as taught by Hsu et al. in the power converter of Chen et al. for the purpose of enhancing the power efficiency of the power converter via having an accurate modified feedback signal. Also for the purpose of making the power converter more widely usable.

Regarding claim 15, Chen et al. (e.g. see Figs. 8-16) discloses “A power converter, comprising: a transformer (e.g. Fig. 1, see T1) comprising: a first coil (P1) switchably coupled to a power source (at Vi); a second coil (S1) couplable to an adaptive device (at Vo); and a third coil (P2); a secondary controller configured to output, in a feedback signal, the output voltage and the output current for the current switching cycle (e.g. Fig. 1, see Vo, Ro1, Ro2, 19 and FB); a primary controller (e.g. Fig. 1, see 1), coupled to the secondary controller, comprising: a switch driver circuit (e.g. Fig. 1, see 15 and 25) configured to control an operating state of the first coil (P1) such that the second coil (P2) provides the output voltage (Vo) within a given voltage range during a standby mode of operation for the power converter; and a current controller (e.g. Figs. 1 and 4, see 23, 17 and 13) configured to: receive the feedback signal (FB) from the secondary controller; modify the feedback signal (FB) to generate a modified feedback signal (bur); and provide the modified feedback signal (bur) to the switch driver circuit (e.g. Fig. 1, see 15 and 25); wherein the switch driver circuit (e.g. Fig. 1, see 15 and 25), based on the modified feedback signal (bur), controls the operating state of the first coil (P1) so that the output current for a next switching cycle does not exceed an output current threshold during operation of the power converter in at least one of the standby mode, a transition mode, and a powered mode (e.g. see Figs. 1-12, also see the abstract)”. Chen et al. does not appear to explicitly disclose that the third coil (P2) is “configured to detect a primary current through the first coil and generate an applied voltage signal representative of an output voltage and an output current generated by the transformer over a current switching cycle”. However, Hsu et al. shows “the third coil is configured to detect a primary current through the first coil and generate an applied voltage signal representative of an output voltage and an output current generated by the transformer over a current switching cycle (Hsu et al., e.g. Figs. 1-2, see NA and VCC)”. Having the third coil configured to detect a primary current through the first coil and generate an applied voltage signal representative of an output voltage and an output current generated by the transformer over a current switching cycle as taught by Hsu et al. in the power converter of Chen et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third coil being configured to detect a primary current through the first coil and generate an applied voltage signal representative of an output voltage and an output current generated by the transformer over a current switching cycle as taught by Hsu et al. in the power converter of Chen et al. for the purpose of enhancing the power efficiency of the power converter via having an accurate modified feedback signal. Also for the purpose of making the power converter more widely usable.

Regarding claim 16, the combination of Chen et al. (e.g. see Figs. 8-16) and  Hsu et al. (e.g. Figs. 1-2) discloses “wherein the current controller (Chen et al., e.g. Figs. 1 and 4, see 23, 17 and 13) comprises: a first resistor (Chen et al., e.g. Fig. 4, see R1-R3) having a first resistance; and wherein the current controller is further configured to: receive the applied voltage signal (Chen et al., e.g. Fig. 4, see Vreg, also see Hsu et al., e.g. Fig. 2, see VCC); based on the first resistance (Chen et al., e.g. Fig. 4, see R1-R3), modify the applied voltage signal (Chen et al., e.g. Fig. 4, see Vreg, also see Hsu et al., e.g. Fig. 2, see VCC) to provide a modified applied voltage signal; modify the feedback signal (FB) based on the modified applied voltage signal to provide a first modified feedback signal (Chen et al., e.g. Fig. 4, see input to the non-inverting terminal (+) of 231); and scale the first modified feedback signal to generate a scaled feedback signal (Hsu et al., e.g. Fig. 2, see FB, 140 and VB)”.

Regarding claim 18, the combination of Chen et al. (e.g. see Figs. 8-16) and  Hsu et al. (e.g. Figs. 1-2) discloses “wherein a nominal applied voltage signal generated during standby mode is less than a nominal applied voltage signal generated during powered mode (Chen et al., e.g. Fig. 4, see Vreg, also see Hsu et al., e.g. Fig. 2, see VCC)”.

Regarding claim 19, the combination of Chen et al. (e.g. see Figs. 8-16) and  Hsu et al. (e.g. Figs. 1-2) discloses “wherein a ripple in the applied voltage signal during standby mode is greater than a rippled in the applied voltage signal during powered mode (Chen et al., e.g. Fig. 4, see Vreg, also see Hsu et al., e.g. Fig. 2, see VCC)”.




Allowable Subject Matter
5.	Claims 5, 12-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, none of prior art of record take alone or in combination shows “wherein the first protection limit is selected while an adaptive device is attached to the power converter; and wherein the second protection limit is selected when the adaptive device is not attached to the power converter”. As recited in claim 5.

Regarding claims 12-14, none of prior art of record take alone or in combination shows “wherein the current controller further comprises: a high voltage dominant bypass circuit configured to: receive the low dominant signal; receive one of a first protection limit and a second protection limit; compare the low dominant signal with the received one of the first protection limit and the second protection limit; select and output as the modified feedback signal a greater of the low dominant signal and the received one of the first protection limit and the second protection limit”. As recited in claims 12-14.

Regarding claim 17, none of prior art of record take alone or in combination shows “wherein the current controller further comprises: a low voltage dominant bypass circuit configured to: receive a first current limit; receive a scaled feedback signal resulting from a scaled modification of the feedback signal based on the applied voltage signal; compare the scaled feedback signal with the first current limit; and select, and output as a low dominant signal, a lesser of the scaled feedback signal and the first current limit; a high voltage dominant bypass circuit, coupled to the low voltage dominant bypass circuit, configured to: receive the low dominant signal; receive one of a first protection limit and a second protection limit; compare the low dominant signal with the received one of the first protection limit and the second protection limit; select and output as the modified feedback signal a greater of the low dominant signal and the received one of the first protection limit and the second protection limit; and a selector, coupled to the high voltage dominant bypass circuit, configured to: monitor the feedback signal; detect a connecting of the adaptive device to the power converter based upon changes in the feedback signal; select and output to the high voltage dominant bypass circuit the first protection limit while the adaptive device is connected to the power converter; and select and output to the high voltage dominant bypass circuit the second protection limit when the adaptive device is not connected to the power converter”. As recited in claim 17.




Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839